DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:   Regarding claim 5, the recitation “the bathing fluid is solid or semi-solid at room temperature and liquid at a temperature of the heated potable water” is ambiguous as it appears to positively recited features of the bathing fluid. However, the bathing fluid as only been functionally recited in parent claim 1 (“a basin (512) to store a quantity of bathing fluid"). Consequently, it is indefinite as to the scope of the claim, i.e. is the bathing fluid being recited in combination with the caddy). For purposes of examination, it is assumed that the bathing fluid is not being positively recited and the recitation has been changed to “the bathing fluid is adapted to be solid or semi-solid at room temperature and liquid at a temperature of the heated potable water".  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore US 9,250,029 B1.  Regarding Claim 1, Moore discloses a shower caddy (shower caddy, detachable article warmer 10; diverter portion 24, Figs. 11 A,B) comprising a heated fluid dispenser (heated fluid dispenser, warming enclosure 20 and heating circuit 86, Figs. 11 A,B; note that “fluid dispenser" is an intended use and does not limit the structure of the device. However, it is noted that a bathing fluid is disclosed as being an article warmed by the device; “The article warmer may provide for the storage of items such as, but not limited to toothpaste, shampoo or other hair products, brushes, and the like.", Col. 5, Lns. 56-59) including a basin to store a quantity of bathing fluid (basin, warming enclosure 20, Figs. 11 A,B; it is noted that a container, i.e. quantity, of bathing fluid may be stored in the warming enclosure 20; further, “The article warmer may provide for the storage of items such as, but not limited to toothpaste, shampoo or other hair products, brushes, and the like.", Col. 5, Lns. 56-59); and a heating circuit extending through the basin to conduct thermal energy from heated potable water flowing through the heating circuit to the bathing fluid within the basin (heating circuit, heat transfer portion 34, Fig. 11 A, extending within and through warming enclosure 20, which conducts thermal energy from water therein to the item to be warmed; "A flexible heat transfer portion 34 is shown if FIG. 11A where a serpentine tube 86 is configured and attached to an insulating material 84 and a connecting material 92.”, Col. 7, Lns.  by the outlet conduit 76 and return conduit 78”, Col. 7, Ln. 65- Col. 8, Ln. 1). Regarding Claim 20, modified Moore the method of claim 18, further comprising selectively releasing the heated bathing fluid from the basin (the heated shampoo is inherently to be removed, i.e. released, from the article warmer 10, in order to be used).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above and further in view of Chao Tan Lie CN 107468126 A.  Regarding Claim 6, Moore discloses the shower caddy of claim 1, but Moore fails to explicitly disclose wherein the basin includes one or more discharge valves to selectively release the bathing fluid from the basin. Tan is in the same field of endeavor of heated shower attachments and teaches a basin that includes one or more discharge valves to selectively release bathing fluid from the basin (basin, heating chamber 5, having a discharge valve 6; "heating chamber 5 is provided with a top pouring hole, filling port 6 is provided with a pump head.", Lns. 129-130), Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moore with the teaching of Tan. The motivation for doing so would have been to replace the heated warming enclosure with a similarly heated basin type of enclosure for the purpose of providing a means by which the also heated "toothpaste, shampoo or other hair products" (Moore, Col. 5, Lns. 56-59) may be more easily accessible and dispensed.  Regarding Claim 7, Moore discloses the shower caddy of claim 1. Moore fails to explicitly disclose, wherein the basin includes one or more internal dividers defining two or more internal compartments, and wherein each of two or more compartments includes a valve to selectively release the bathing fluid from the basin. Tan is in the same field of endeavor of heated shower attachments and teaches a basin that includes one or more internal dividers defining two or more internal compartments, and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above and further in view of Kim Jan Dee KR 2017-0119033 A.  Regarding Claim 8, Moore discloses the shower caddy of claim 1, further comprising a showerhead fluidly connected to the second output of the 4-way diverter (shower head 14 attached to diverter portion 24 at the opening through which water leaves the diverter portion, Fig. 11 A).  Moore fails to explicitly disclose the showerhead including an integrated water softener.  Kim is in the same field of endeavor of heated shower attachments and teaches a showerhead including an integrated water softener, (shower head and water softener, “Fig. 2 is a schematic view of a portable shower head water softener of the filter portion of a soft pipe of the invention", Lns. 67-68, translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date .
Claim 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above and further in view of Craig US 2009/0272449 A1.  Regarding Claim 9, Moore discloses a shower caddy (shower caddy, detachable article warmer 10; diverter portion 24, Figs. 11 A,B) comprising a 4-way diverter (4-way diverter, diverter portion 24, Fig. 11B) including a first input to receive heated potable water (first input, conduit head 12, or the opening in diverter portion 24 that water passes through from conduit head 12, Fig. 11B); a first output (first output, outlet conduit 76 or the opening in diverter portion 24 that water goes through when leaving outlet conduit 76, that receives heated potable water; “The tube 86, or heat transfer conduit 36, may be connected to the diverting portion by the outlet conduit 76 and return conduit 78.", Col. 7, Ln. 65-Col. 8, Ln. 1, Fig. 11A) to direct the heated potable water through a circuit of pipes (circuit of pipes, tube 86, which may be comprised of multiple pipes, i.e. circuit, as evident from the following passages; “In one embodiment, the heat transfer portion 34 comprises a tube or series of tubes that may be configured to form a ribbon of tubes as depicted in FIG. 7D. In the cross sectional view of the heat transfer portion 34 in FIG. 7D, tubes 86 for carrying the water, and acting as a heat transfer conduit 36, are configured together by being attached to an insulating material 84.", Col. 7, Lns. 7-13; "In .
Claim 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Moore in view of Hudson US 2004/0083545 A1.  Regarding Claim 9, Moore discloses a shower caddy (shower caddy, detachable article warmer 10; diverter portion 24, Figs. 11A, B) comprising a 4-way diverter (4-way diverter, diverter portion 24, Fig. 11B) including a first input to receive heated potable water (first input, conduit head 12, or the opening in diverter portion 24 that water passes through from conduit head 12, Fig. 11B); a first output (first output, outlet conduit 76 or the opening in diverter portion 24 that water goes through when leaving outlet conduit 76, that receives heated potable water; "The tube 86, or heat transfer conduit 36, may be connected to the diverting portion by the outlet conduit 76 and return conduit 78.", Col. 7, Ln. 65-Col. 8, Ln. 1, Fig. 11A) to direct the heated potable water through a circuit of pipes (circuit of pipes, tube 86, which may be comprised of multiple pipes, i.e. circuit, as evident from the following passages; "In one embodiment, the heat transfer portion 34 comprises a tube or series of tubes that may be configured to form a ribbon of tubes as depicted in FIG. 7D. In the cross sectional view of the heat transfer portion 34 in FIG. 7D, tubes 86 for carrying the water, and acting as a heat transfer conduit 36, are configured together by being attached to an insulating material 84.", Col. 7, Lns. 7-13; “In another embodiment, the heat .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 9 above and further in view of Craig and Kim Jan Dee.  Regarding Claim 17, modified Moore discloses the shower caddy of claim 9, further comprising a showerhead fluidly connected to the second output of the 4-way diverter (shower head 14 attached to diverter portion 24 at the opening through which water leaves the diverter portion, Fig. 11 A).  Moore fails to explicitly disclose the showerhead including an integrated water softener.  Kim is in the same field of endeavor of heated shower attachments and teaches a showerhead including an integrated water softener, (shower head and water softener, “Fig. 2 is a schematic view of a portable shower head water softener of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The Miller, Sambrookes et al, and Baines reference are cited for disclosing other pertinent structures.  More specifically Miller shows mounting pads (Figure 2) and Sambrookes et al show compartments, see figure 1.  It is noted such a feature is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LORI L BAKER/Primary Examiner, Art Unit 3754